Citation Nr: 0002438	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-10 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from June 1946 to April 1949. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for malaria was denied by a rating decision in November 1995; 
no timely appeal therefrom was filed.

2.  Evidence received since the final, November 1995 rating 
decision with regard to malaria does not bear directly or 
substantially upon the issues at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.
 
3.  The veteran's back disability was first manifested more 
than 46 years after service separation, and no competent 
medical evidence shows or tends to show that this disability 
is related to service.

4.  Pulmonary tuberculosis is claimed to be due to malaria, a 
disability which is not service-connected.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying entitlement to 
service connection for malaria is final.  38 U.S.C.A. 
§ 7005(c) (West 1991); 38 C.F.R. § 20.1103 (1995) (now 
38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the November 1995 rating decision 
is not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
pulmonary tuberculosis, claimed to be the result of a 
service-connected disease or injury, lacks legal merit.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999); 
Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) are not 
available.  In response to the RO's attempts to obtain the 
SMRs, the National Personnel Records Center (NPRC) explained 
that the records may have been destroyed in a fire that 
occurred at the facility in 1973.  The Board recognizes the 
particular importance of supplying reasons and bases for a 
decision when an appellant's medical records have been lost.  
In O'Hare v. Derwinski, 1 Vet. App. 365 (1991), the Court 
explained that "where service medical records are presumed 
destroyed...the Board's obligation to explain the findings 
and conclusions...is heightened."

The veteran filed a claim of entitlement to service 
connection for malaria in July 1994, asserting that the 
disease had its onset in 1944 or 1945.  The RO denied the  
claim later that month, because the veteran's name did not 
appear on the roster of recognized guerrillas.

In September 1994 correspondence, the veteran reported that 
he initially contracted malaria during service in 1945.  He 
explained that he was hospitalized in August 1948, after 
reporting to sick call with complaints of  chills and fever.  
Following two days of treatment for malaria, he was 
discharged from the facility.  He stated that he was again 
hospitalized for treatment of malaria in September 1956.  His 
attending physician reportedly prescribed "anti-malaria 
medication" for one month following his discharge.  The 
veteran indicated that he sought outpatient treatment in 
February 1970, after experiencing chills, fever and a loss of 
appetite.  He stated that additional medication was 
prescribed at that time.  The veteran was hospitalized for 
twelve days in January and February 1980 for treatment of 
malaria.  He was again directed to continue taking "anti-
malaria" medication for one month.  He was reportedly 
admitted for treatment of malaria in April 1985.

The RO acknowledged the veteran's service with the New 
Philippine Scouts from June 1946 to April 1949, in April 1995 
correspondence.  The veteran was advised that his service 
medical records were not available, and may have been 
destroyed in a 1973 fire at the National Personnel Records 
Center.  The RO requested that he provide additional 
information regarding his malaria, and a NA Form 13055 was 
attached.  The RO expressly advised the veteran that he must 
submit medical evidence of post-service treatment for the 
claimed condition from the earliest possible date after his 
separation from service.  He was cautioned that medical 
statements based upon recollection without supporting 
treatment records would be of little or no value and that if 
his claim was for pulmonary tuberculosis, the submission of 
X-ray films taken within three years of service would be to 
his advantage.  In a response later that month, the veteran 
reported receiving treatment for malaria in August 1948, 
September 1956, February 1970, January 1980 and April 1985.

The veteran sought service connection for malaria in April 
1995 correspondence.  He reported that he contracted the 
disorder during service because of the "constant exposure to 
the elements of nature."  He explained that the malaria 
recurred until late 1945, when he was "partly cured" by 
Atabrine tablets.

The RO forwarded the NA Form 13055 completed by the veteran 
to the record custodians.  The veteran reported treatment for 
malaria at a service hospital in August 1948.  In a response, 
the NPRC again reported no service medical records were 
available.  Further, a search of the morning reports for the 
veteran's unit for the months of July to September 1948 
revealed no listing of the veteran as sick or hospitalized.  
A search for SGO records was also negative.  The NPRC again 
confirmed that there was no record of claimed service outside 
of the dates June 1946 to April 1949.

Service connection for malaria was denied by a November 1995 
rating decision.  The veteran was notified of that decision 
and his appeal rights.  The correspondence sent to the 
veteran expressly advised him of the information conveyed by 
the NPRC concerning the absence of service medical records, 
the lack of morning report entries confirming his allegation 
of hospitalization in service.  He voiced no disagreement 
with the decision, and it became final.

The veteran sought to reopen a claim of entitlement to 
service connection for malaria in March or April 1997 (the 
date stamps are unclear), and filed an original claim of 
entitlement to service connection for a back disability and 
pulmonary tuberculosis in April 1997.  He reported that he 
injured his back in a motor vehicle accident during service 
in March 1949.  He explained that he was driving at a speed 
in excess of 50 miles per hour, when he approached a bus 
"with the intention to overtake it."  He related that the 
bus "suddenly stopped," and his vehicle "skidded and ran 
smack at the back of the bus producing a loud noise upon 
impact."  He explained that he was "thrown off balance" by 
the impact from the collision, and "felt something hard hit 
[his] back."  The veteran reported experiencing back pain 
since that time.  He related that his physicians told him 
that his back pain "is just due to rheumatism," and "is a 
sign of growing old."  In support of his claim, he attached 
a December 1994 X-ray report noting degenerative changes of 
the lumbar spine.

In May 1997, the RO requested additional information from the 
veteran.  He was provided a NA Form 13055, however, he failed 
to complete and return the form. 

In June 1997 correspondence, the veteran reported that X-rays 
had shown tuberculosis since 1980, and indicated that 
medication was prescribed to treat the disease in June 1996.  
He related that he was hospitalized for treatment of malaria, 
tuberculosis and hepatitis for two weeks in April 1985.  The 
veteran gave a history of "severe back pain" since the 
March 1949 motor vehicle accident. 

In July 1997, the RO requested records from the medical 
providers the veteran had reported as treating him on various 
dates between 1956 and 1996.  

Private outpatient treatment records from April 1996 to 
August 1997 were associated with the veteran's claims folder 
in September 1997.  An April 1996 X-ray study of the 
lumbosacral spine revealed degenerative changes, and X-rays 
of the chest showed right apical infiltrate.  A pulmonary 
consultation was ordered to rule out tuberculosis.  

A pulmonary consultation report, dated later that month, 
notes that air exchange was clear to auscultation and 
percussion, and the respiratory rate was 20.  The diagnostic 
impression of right upper lobe infiltrate, and rule out 
tuberculosis tumor and coccidioidal mycosis.  The examiner 
ordered a CT scan of the chest in light of the veteran's 
prior smoking history. 

An April 1996 CT scan showed patchy infiltrate in the apical 
portion of the right upper lobe with a fibrous component.  
The report notes that active tuberculosis could not be 
excluded.  Chronic obstructive pulmonary disease was 
diagnosed.

A June 1996 record notes that the veteran moved from the 
Philippines to the United States in 1993.  The veteran 
reported that tuberculosis was first diagnosed in 1981 or 
1982.  The diagnostic impression was pulmonary tuberculosis 
III.

A June 1996 sputum culture revealed no acid-fast bacilli by 
fluorescent stain.

Based on this evidence, an October 1997 rating decision found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
malaria, and denied service connection for a back disability 
and pulmonary tuberculosis.  The veteran filed a notice of 
disagreement (NOD) with this decision in December 1997, and 
submitted a substantive appeal (Form 9) in April 1998, 
perfecting his appeal.

In June 1998 correspondence, the veteran reiterated that he 
received treatment for malaria in August 1948, September 
1956, February 1970, January and February 1980, and April 
1985, but indicated that his medical treatment records were 
not available.  In support of his claims, he submitted two 
private medical reports, and a lay statement.  In a March 
1998 report, Dr. B.P. stated that while the veteran received 
treatment for "malaria and other disease" approximately 10 
years earlier, treatment records were unavailable.  A May 
1998 report shows treatment for an "amoebic abscess."

In a May 1998 statement, a service comrade reported that he 
was a passenger in the truck driven by the veteran during the 
motor vehicle accident in service.  He explained that while 
there was a "sudden and strong" impact when their truck 
collided with a bus, "fortunately no one was visibly 
injured."  He noted that the veteran complained of back pain 
following the accident.

During a July 1998 personal hearing, the veteran testified 
that he was unable to obtain medical records showing 
treatment for malaria.  The doctors that reportedly treated 
him had died.  Transcript (T.) at 1-2.  He stated initially 
that he first experienced malaria during service in 
approximately 1944, and treated the disorder with 
prescription medication, and a home remedy made from tree 
bark.  He reported another episode in 1948.  T. at 3-4 and 
12.  He experienced his last episode of malaria in the mid 
1950s, and denied receiving any ongoing treatment for the 
disorder.  T. at 4.

The veteran reported that he injured his back in a motor 
vehicle accident during service in March 1949.  T. at 4.  He 
explained that he collided with a bus while trying to 
overtake it.  T. at 5.  He stated that he did not seek 
medical treatment for his back pain, but simply waited for it 
to subside.  T. at 5-6.  The veteran denied sustaining any 
other back injuries since his separation from service.  T. at 
6.  He stated that he was currently receiving medical 
treatment for his back disability, and indicated that his 
doctors have told him that his back pain is "part of growing 
- getting old."  T. at 5-6.  He related that he currently 
wore a back brace, and took Tylenol with codeine twice a day 
to manage his back pain.  T. at 6-7.  

The veteran testified that tuberculosis was first diagnosed 
in 1980 or 1981, after a chest X-ray revealed "a spot in 
[his] lungs."  T. at 8-9.  While the veteran acknowledged 
that his pulmonary tuberculosis was first manifest more than 
30 years after his separation from service, he maintained 
that the disorder was "a complication of malaria."  T. at 
8.  He reported that his tuberculosis was not active.  T. at 
8.    

An August 1998 hearing officer's decision continued the 
denial of service connection for a back disability and 
pulmonary tuberculosis, and found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for malaria.


Analysis

I.  Whether new and material evidence has 
been submitted to reopen the claim for 
service connection for malaria.

As indicated above, service connection for malaria was denied 
by a November 1995 rating decision.  The veteran was notified 
of that decision, but voiced no timely disagreement 
therewith.  See 38 U.S.C.A. § 7005(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995) (now 38 C.F.R. § 20.1103 (1999)).  
Accordingly, the November 1995 RO decision became final and 
is not subject to revision on the same factual basis, but may 
be reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for malaria.  The additional evidence is 
new in that it was not previously of record.  Such evidence 
includes a March 1998 private medical report, and written 
statements and testimony from the veteran.  This evidence, 
however, is fundamentally cumulative of other evidence 
previously submitted and considered by the RO in November 
1995.  At the time of the November 1995 rating decision, 
there was no medical evidence of malaria in service, or 
within one year of the veteran's discharge from service.  
Further, there was no medical evidence relating current 
malaria to the veteran's period of active duty.  Medical 
evidence submitted since the final decision consists of a 
March 1998 private medical report, which indicates that the 
veteran received treatment for malaria in approximately 1988.  

Lay evidence of record at the time of the final decision 
reported that the veteran initially received treatment for 
malaria during his recognized service.  Statements received 
subsequent to the November 1995 rating decision (including 
testimony from the July 1998 personal hearing) simply 
reiterate this contention, and are merely redundant of 
evidence previously of record, and thus not new.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in November 1995.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  In Vargas-Gonzales v. West, 12 
Vet. App. 321 (1999), the Court concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, because the evidence in 
this case is not new, it is not necessary to go on and 
determine whether it is material.  Even assuming arguendo 
that portions of the newly submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  Such evidence does not in any way 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's malaria.  See Hodge, 
155 F.3d at 1363.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for malaria, under 
Elkins, supra., the Board need proceed no further.  Indeed, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that, even assuming 
the Board could get to the merits, and assuming the veteran's 
recollections of his malaria in service were accurate, the 
record would still lack a medical basis to link current 
disability due to malaria to service.  

II.  Service connection claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including arthritis and 
active tuberculosis, becomes manifest to a degree of ten 
percent or more within one year from the date of separation 
from such service, such disease shall be presumed to have 
been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1133 (West 1991); 38 C.F.R. § 3.307, 3.309 
(1999).  Where there is affirmative evidence to the contrary, 
or evidence to establish that an intercurrent injury or 
disease which is a recognized cause of any of the disease 
within the purview of section 1112 of this title, has been 
suffered between the date of separation from service and the 
date of onset of any such diseases, or the disability is due 
to the veteran's own willful misconduct, service connection 
pursuant to section 1112 will not be in order.  38 U.S.C.A. 
§ 1113 (West 1991).

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  For the limited purpose of determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

The United States Court of Appeals for Veterans Claims 
(Court) has provided the Board with a series of important 
cases on what constitutes a "well-grounded claim."  The 
Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

A.  Back Disability

Although the veteran and his service comrade are competent to 
describe events (such as a vehicle accident) and symptoms 
perceptible to a lay person, they are not competent to 
provide a medical diagnosis or an opinion regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, their lay evidentiary assertions cannot 
establish two of the three basic elements of a well-grounded 
claim for service connection:  current disability, or a nexus 
between a current disability and an injury or disease in 
service.  Moreover, although the veteran is competent to 
describe manifestations perceptible to a lay party such as 
pain, he is not competent to link those manifestations to an 
underlying disability that is not perceptible to a lay party, 
such as a disability involving the internal structure of the 
back.  Therefore, he can not provide a causal link between 
current disability and an injury or disease of service 
origins on the basis of his lay assertions of continuity of 
symptoms.  Savage, supra.

While the record in this case shows post-service treatment 
for a back disability, the record is devoid of competent 
medical evidence establishing the existence of a nexus 
between this disability and service.  As the veteran's back 
disability first became manifest more than 46 years after his 
separation from service, and there has been no competent 
medical evidence presented to establish a nexus between this 
disability and service, the Board must conclude that the 
veteran's claim of entitlement to service connection for a 
back disability is not well grounded.  Caluza, 7 Vet. App. at 
506; See Edenfield v. Brown, 8 Vet. App. 384 (1995).

B.  Pulmonary tuberculosis

In order to be entitled to service connection for a disease 
or disability on a secondary basis, the evidence must show 
that the claimed disease or disability was proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. § 3.310(a) (West 1991).

The veteran maintains that his pulmonary tuberculosis is 
secondary to malaria.  As noted above, service connection is 
not warranted for malaria.  Consequently, service connection 
for malaria is not possible on a secondary basis.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

The Board finds that the veteran's claim of entitlement to 
service connection for pulmonary tuberculosis must fail 
because there is no legal basis to grant secondary service 
connection for a disorder that is causally related to another 
disorder which is itself not service-connected.  Thus, as a 
matter of law the claim lacks merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board notes that the veteran's claim of entitlement to 
service connection for pulmonary tuberculosis would fail on a 
direct basis.  As stated above, the veteran is not competent 
to provide a medical diagnosis or an opinion regarding 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his lay evidentiary assertions cannot 
establish two of the three basic elements of a well-grounded 
claim for service connection:  current disability, or a nexus 
between a current disability and an injury or disease in 
service.  While the record in this case shows post-service 
treatment for pulmonary tuberculosis, the record is devoid of 
competent medical evidence establishing a nexus between this 
disorder and service, or to a service-connected disorder. 

In this case, the only evidence of record before the Board 
specifically linking pulmonary tuberculosis to service 
consists of contentions by the veteran.  Such evidence is 
insufficient to well ground the claim because the veteran is 
not shown to be competent to offer evidence requiring medical 
experience and specialized medical knowledge and skill.  
Grottveit, 5 Vet. App. at 93.  Although the veteran is 
competent to state the nature of symptoms that he personally 
observes, he is not competent to provide a medical diagnosis 
or to relate his pulmonary tuberculosis to active service, or 
to a service-connected disorder.  See Cartright, 2 Vet. App. 
24

As the veteran's pulmonary tuberculosis first became manifest 
more than 30 years after his separation from service, and 
there has been no competent medical evidence presented to 
establish a nexus between this disorder and service, or to a 
service-connected disorder, the Board must conclude that the 
veteran's claim is not well-grounded.  Caluza, 7 Vet. App. at 
506; See Edenfield v. Brown, 8 Vet. App. 384 (1995).

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A claim that is not well grounded must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the 
initial burden of presenting evidence of a well-grounded 
claim is not met, VA does not have a duty to assist the 
veteran in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for malaria is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for pulmonary tuberculosis 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

